DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4 and 15-17, in the reply filed on April 1, 2022 is acknowledged. 
The traversal is on the ground that there is no serious burden upon the Office to examine all of the claims together. This is not found persuasive because the instant application is filed under 35 U.S.C. 371 and the “unity of invention” standard applies, not the “independent and distinct” standard for non-provisional applications filed under 35 U.S.C. 111(a) (MPEP 1893.03(d)). As such, lack of a serious burden is not a proper basis of traversal in a national stage application filed under 35 U.S.C. 371.
The traversal is also on the ground that Groups I-III have the same or corresponding special technical features and relate to a single general inventive concept under PCT Rule 13.1 and 13.2. The applicant argues that Group I protects an L-glutamate dehydrogenase mutant which comprises a sequence obtained by mutating amino acid residue A at position 166, wherein the amino acid residue A at position 166 is mutated to G, C, E, H or T. The special technical feature in the claimed mutant is not disclosed by the prior art and defines a contribution over the prior art. The applicant argues that both Groups II and III relate to the special technical feature of Group I. Thus, according to the applicant, the claims have unity of invention under PCT Rule 13.1 and 13.2.
This is not found persuasive because claim 1 does not require the amino acid residue A at position 166 to be mutated to G, C, E, H or T and the L-glutamate dehydrogenase mutant of claim 1 encompasses the L-glutamate dehydrogenase mutant disclosed by Chen et al. (US 2017/0240868 A1; cited on Form PTO-892 mailed on February 4, 2022). See particularly the paragraph bridging pp. 4-5 of the Office action mailed on February 4, 2022). As such, the shared same or corresponding technical feature among Groups I-III does not make a contribution over the prior art and is not a special technical feature. Consequently, the inventions of Groups I-III do not have unity of invention.
Applicant's election with traverse of species (A), mutating amino acid residue A at position 166 of SEQ ID NO: 1 to an amino acid that is basic, hydrophilic or small sterically hindered, in the reply filed on April 1, 2022 is acknowledged. 
The traversal is on the ground that there is no serious burden upon the Office to examine all of the species together. This is not found persuasive because, as set forth above, the instant application is filed under 35 U.S.C. 371 and the “unity of invention” standard applies, not the “independent and distinct” standard for non-provisional applications filed under 35 U.S.C. 111(a) (MPEP 1893.03(d)). As such, lack of a serious burden is not a proper basis of traversal in a national stage application filed under 35 U.S.C. 371.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-14 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 1, 2022.
Claims 1-4 and 15-17 are being examined on the merits with claims 1, 3, 4, 16, and 17 being examined only to the extent the claims read on the elected subject matter. 

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/CN2019/081172, filed on April 3, 2019, which claims foreign priority under 35 U.S.C. 119(a)-(d) to Chinese application 201810291900.4, filed on April , 2018. A certified copy of the foreign priority document has been filed in this application on September 29, 2020. Should the applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign priority application must be submitted. Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 2, 2020 and March 3, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.

Drawing Figures
According to 37 CFR 1.84(u):
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
The drawing figures filed on September 29, 2020 are objected to because the view number is preceded by “Figure”, which should be replaced with the abbreviation “FIG.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, and 17 are objected to because of the following informalities:
Claims 1, 4, and 17 are objected to as reciting the improper sequence identifier “SEQ ID NO.”, which should be replaced with “SEQ ID NO:”. See 37 CFR 1.821(d).
Claim 4 is objected to in the recitation of “mutant consist of” in line 2 and in the interest of improving claim form and grammar, it is suggested that the term “consist” be amended to recite “consists”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 is indefinite in the recitation of “catalysing 2-oxo-4-(hydroxymethyloxyphosphinyl) butyric acid or salts thereof” because it is unclear as to the intended meaning of the noted phrase. The applicant may consider an amendment to recite (with markings to show changes made) “wherein the L-glutamate dehydrogenase mutant usesas a substrate
Claim 17 is indefinite in the recitation of “wherein the nucleotide sequence of the L-glutamate dehydrogenase mutant” because polypeptides such as a L-glutamate dehydrogenase mutant have amino acid sequences and not nucleotide sequences. The applicant may consider an amendment to recite (with markings to show changes made) “wherein the nucleotide sequence encoding

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 15, and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
Claim 1 is drawn to (in relevant part) a genus of L-glutamate dehydrogenase mutants, wherein the L-glutamate dehydrogenase mutant comprises a sequence obtained by mutating amino acid residue A at position 166 of SEQ ID NO: 1 to an amino acid that is basic, hydrophilic or small sterically hindered; wherein, the sequence of the L-glutamate dehydrogenase mutant is neither the sequence of SEQ ID NO. 8, nor the sequence of SEQ ID NO. 22. Other than mutating A to an amino acid that is basic, hydrophilic or small sterically hindered at position 166 of SEQ ID NO: 1, the remaining sequence of the L-glutamate dehydrogenase mutant is unlimited and encompasses any number of additional mutations (e.g., substitutions, insertions, and deletions) outside of the mutation at position 166 of SEQ ID NO: 1.  
Claim 2 is drawn to the L-glutamate dehydrogenase mutant of claim 1, wherein the L-glutamate dehydrogenase mutant has an activity of catalysing 2-oxo-4-(hydroxymethyloxyphosphinyl) butyric acid or salts thereof.
Claim 3 is drawn to (in relevant part) the L-glutamate dehydrogenase mutant of claim 1, wherein the amino acid residue A at position 166 is mutated to G, C, E, H or T. Other than mutating A to G, C, E, H or T at position 166 of SEQ ID NO: 1, the remaining sequence of the L-glutamate dehydrogenase mutant is unlimited and encompasses any number of additional mutations (e.g., substitutions, insertions, and deletions) outside of the mutation at position 166 of SEQ ID NO: 1.  
Claim 4 is drawn to (in relevant part) the L-glutamate dehydrogenase mutant of claim 1, wherein the L-glutamate dehydrogenase mutant consist of an amino acid sequence of SEQ ID NO. 12, SEQ ID NO. 14, SEQ ID NO. 16, SEQ ID NO. 18, SEQ ID NO. 20, SEQ ID NO. 24, SEQ ID NO. 26, SEQ ID NO. 28, SEQ ID NO. 30, SEQ ID NO. 32, SEQ ID NO. 34, SEQ ID NO. 36 or SEQ ID NO. 38. The recitation of “an amino acid sequence of…” is interpreted as any two or more contiguous amino acids of SEQ ID NO. 12, SEQ ID NO. 14, SEQ ID NO. 16, SEQ ID NO. 18, SEQ ID NO. 20, SEQ ID NO. 24, SEQ ID NO. 26, SEQ ID NO. 28, SEQ ID NO. 30, SEQ ID NO. 32, SEQ ID NO. 34, SEQ ID NO. 36 or SEQ ID NO. 38.
Claim 15 is drawn to (in relevant part) the L-glutamate dehydrogenase mutant of claim 3, wherein, the sequence of the L-glutamate dehydrogenase mutant further comprises mutating amino acid residue T at position 196 of SEQ ID NO. 1 to V, S or C. Other than mutating A to G, C, E, H or T at position 166 of SEQ ID NO: 1 and mutating T to V, S or C at position 196 of SEQ ID NO: 1, the remaining sequence of the L-glutamate dehydrogenase mutant is unlimited and encompasses any number of additional mutations (e.g., substitutions, insertions, and deletions) outside of the mutations at positions 166 and 196 of SEQ ID NO: 1.
Claim 16 is drawn to (in relevant part) the L-glutamate dehydrogenase mutant of claim 15, wherein, amino acid residue A at position 166 is mutated to G, H or T, and/or amino acid residue T at position 196 is mutated to S or C. Other than the mutation at position 166 of SEQ ID NO: 1 and the mutation at position 196 of SEQ ID NO: 1, the remaining sequence of the L-glutamate dehydrogenase mutant is unlimited and encompasses any number of additional mutations (e.g., substitutions, insertions, and deletions) outside of the mutations at positions 166 and 196 of SEQ ID NO: 1.
The specification discloses the following representative species of the genus of claimed L-glutamate dehydrogenase mutants – a L-glutamate dehydrogenase mutant, wherein the L-glutamate dehydrogenase mutant comprises the amino acid sequence of SEQ ID NO: 1, except the amino acid residue A at the position corresponding to residue 166 of SEQ ID NO: 1 is mutated to G, C, E, H or T, and optionally wherein the amino acid residue T at the position corresponding to residue 196 of SEQ ID NO: 1 is mutated to V, S, or C, and wherein the L-glutamate dehydrogenase mutant has L-glutamate dehydrogenase activity. 
Regarding the level of skill and knowledge in the art, the prior art reference of Yang et al. (US 2020/0102546 A1, with priority to March 9, 2018; cited on IDS filed on December 2, 2020) discloses an amino acid sequence alignment of L-glutamate dehydrogenase sequences from various sources, including C. glutamicum (Figure 7) and identifies A166 and V376 of C. glutamicum L-glutamate dehydrogenase for substitution (Figure 7 and Table 3). Yang et al. discloses an L-glutamate dehydrogenase mutant, wherein the L-glutamate dehydrogenase mutant comprises the amino acid sequence of SEQ ID NO: 1, except the amino acid residue A at the position corresponding to residue 166 of SEQ ID NO: 1 is mutated to G (SEQ ID NO: 3 of Yang et al.) or the amino acid residue V at the position corresponding to residue 376 of SEQ ID NO: 1 is mutated to A (SEQ ID NO: 4 of Yang et al.). Yang et al. also discloses the concept of a combinatorial mutant that combines the two corresponding mutations in a Pseudomonas putida L-glutamate dehydrogenase (paragraph [0080]).
The reference of Chen et al. (US 2017/0240868 A1; cited on Form PTO-892 mailed on February 4, 2022) identifies A166 and T195 of E. coli L-glutamate dehydrogenase for substitution (paragraph [0135]), which correspond to A166 and T196, respectively, of C. glutamicum L-glutamate dehydrogenase of SEQ ID NO: 1.
Also, the reference of Zhu et al. (CN102199578B; cited on the IDS filed on March 3, 2022) identifies A166 of S. typhimurium L-glutamate dehydrogenase for substitution (Example 1]), which corresponds to A166 of C. glutamicum L-glutamate dehydrogenase of SEQ ID NO: 1.
However, as stated above, with the exception of the recited mutation, the amino acid sequences of the genus of claimed L-glutamate dehydrogenase mutants is unlimited and the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize those structures of the genus of recited proteins. Other than the above-noted representative species, the specification fails to describe an unlimited number of modifications that can be made to the amino acid sequence of SEQ ID NO: 1. In this case, other than the amino acid residue A at the position corresponding to residue 166 of SEQ ID NO: 1 being mutated to G, C, E, H or T, and optionally the amino acid residue T at the position corresponding to residue 196 of SEQ ID NO: 1 being mutated to V, S, or C, no common structural attributes identify the members of the genus of L-glutamate dehydrogenase mutants, which, given the essentially unlimited amino acid sequences, is considered to encompass widely variant species. In this case, given that there is substantial variation among the members of the genus of recited L-glutamate dehydrogenase mutants, the genus of recited proteins encompasses species that are widely variant in their amino acid sequences, the specification discloses only a relative few representative species, and there is a high level of unpredictability in the art of amino acid modification, the disclosed representative species are insufficient to describe the genus.  
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Claims 1-4, 15, and 16 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a L-glutamate dehydrogenase mutant, wherein the L-glutamate dehydrogenase mutant comprises the amino acid sequence of SEQ ID NO: 1, except the amino acid residue A at the position corresponding to residue 166 of SEQ ID NO: 1 is mutated to G, C, E, H or T, and optionally wherein the amino acid residue T at the position corresponding to residue 196 of SEQ ID NO: 1 is mutated to V, S, or C, and wherein the L-glutamate dehydrogenase mutant has L-glutamate dehydrogenase activity, does not reasonably provide enablement for all L-glutamate dehydrogenase mutants as broadly encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification at paragraph [0011], “[t]he technical problem to be solved by the present invention is the existing defect that L-glutamate dehydrogenase has a low catalytic efficiency in preparing L-glufosinate. Therefore, the present invention provides an L-glutamate dehydrogenase mutant and an application thereof in preparing L-glufosinate or salts thereof”.
The breadth of the claims: Claim 1 is drawn to (in relevant part) a L-glutamate dehydrogenase mutant, wherein the L-glutamate dehydrogenase mutant comprises a sequence obtained by mutating amino acid residue A at position 166 of SEQ ID NO: 1 to an amino acid that is basic, hydrophilic or small sterically hindered; wherein, the sequence of the L-glutamate dehydrogenase mutant is neither the sequence of SEQ ID NO. 8, nor the sequence of SEQ ID NO. 22. The function of the claimed L-glutamate dehydrogenase mutant is unlimited and encompasses mutants that maintain L-glutamate dehydrogenase activity, mutants that acquire a novel activity, and mutants that are non-functional. Other than mutating A to an amino acid that is basic, hydrophilic or small sterically hindered at position 166 of SEQ ID NO: 1, the remaining sequence of the L-glutamate dehydrogenase mutant is unlimited and encompasses any number of additional mutations (e.g., substitutions, insertions, and deletions) outside of the mutation at position 166 of SEQ ID NO: 1.  
Claim 2 is drawn to the L-glutamate dehydrogenase mutant of claim 1, wherein the L-glutamate dehydrogenase mutant has an activity of catalysing 2-oxo-4-(hydroxymethyloxyphosphinyl) butyric acid or salts thereof.
Claim 3 is drawn to (in relevant part) the L-glutamate dehydrogenase mutant of claim 1, wherein the amino acid residue A at position 166 is mutated to G, C, E, H or T. Other than mutating A to G, C, E, H or T at position 166 of SEQ ID NO: 1, the remaining sequence of the L-glutamate dehydrogenase mutant is unlimited and encompasses any number of additional mutations (e.g., substitutions, insertions, and deletions) outside of the mutation at position 166 of SEQ ID NO: 1.  
Claim 4 is drawn to (in relevant part) the L-glutamate dehydrogenase mutant of claim 1, wherein the L-glutamate dehydrogenase mutant consist of an amino acid sequence of SEQ ID NO. 12, SEQ ID NO. 14, SEQ ID NO. 16, SEQ ID NO. 18, SEQ ID NO. 20, SEQ ID NO. 24, SEQ ID NO. 26, SEQ ID NO. 28, SEQ ID NO. 30, SEQ ID NO. 32, SEQ ID NO. 34, SEQ ID NO. 36 or SEQ ID NO. 38. The recitation of “an amino acid sequence of…” is interpreted as any two or more contiguous amino acids of SEQ ID NO. 12, SEQ ID NO. 14, SEQ ID NO. 16, SEQ ID NO. 18, SEQ ID NO. 20, SEQ ID NO. 24, SEQ ID NO. 26, SEQ ID NO. 28, SEQ ID NO. 30, SEQ ID NO. 32, SEQ ID NO. 34, SEQ ID NO. 36 or SEQ ID NO. 38.
Claim 15 is drawn to (in relevant part) the L-glutamate dehydrogenase mutant of claim 3, wherein, the sequence of the L-glutamate dehydrogenase mutant further comprises mutating amino acid residue T at position 196 of SEQ ID NO. 1 to V, S or C. Other than mutating A to G, C, E, H or T at position 166 of SEQ ID NO: 1 and mutating T to V, S or C at position 196 of SEQ ID NO: 1, the remaining sequence of the L-glutamate dehydrogenase mutant is unlimited and encompasses any number of additional mutations (e.g., substitutions, insertions, and deletions) outside of the mutations at positions 166 and 196 of SEQ ID NO: 1.
Claim 16 is drawn to (in relevant part) the L-glutamate dehydrogenase mutant of claim 15, wherein, amino acid residue A at position 166 is mutated to G, H or T, and/or amino acid residue T at position 196 is mutated to S or C. Other than the mutation at position 166 of SEQ ID NO: 1 and the mutation at position 196 of SEQ ID NO: 1, the remaining sequence of the L-glutamate dehydrogenase mutant is unlimited and encompasses any number of additional mutations (e.g., substitutions, insertions, and deletions) outside of the mutations at positions 166 and 196 of SEQ ID NO: 1.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Before the effective filing date, the prior art reference of Yang et al. (US 2020/0102546 A1, with priority to March 9, 2018; cited on IDS filed on December 2, 2020) discloses an amino acid sequence alignment of L-glutamate dehydrogenase sequences from various sources, including C. glutamicum (Figure 7) and identifies A166 and V376 of C. glutamicum L-glutamate dehydrogenase for substitution (Figure 7 and Table 3). Yang et al. discloses an L-glutamate dehydrogenase mutant, wherein the L-glutamate dehydrogenase mutant comprises the amino acid sequence of SEQ ID NO: 1, except the amino acid residue A at the position corresponding to residue 166 of SEQ ID NO: 1 is mutated to G (SEQ ID NO: 3 of Yang et al.) or the amino acid residue V at the position corresponding to residue 376 of SEQ ID NO: 1 is mutated to A (SEQ ID NO: 4 of Yang et al.). Yang et al. also discloses the concept of a combinatorial mutant that combines the two corresponding mutations in a Pseudomonas putida L-glutamate dehydrogenase (paragraph [0080]).
The reference of Chen et al. (US 2017/0240868 A1; cited on Form PTO-892 mailed on February 4, 2022) identifies A166 and T195 of E. coli L-glutamate dehydrogenase for substitution (paragraph [0135]), which correspond to A166 and T196, respectively, of C. glutamicum L-glutamate dehydrogenase of SEQ ID NO: 1.
Also, the reference of Zhu et al. (CN102199578B; cited on the IDS filed on March 3, 2022) identifies A166 of S. typhimurium L-glutamate dehydrogenase for substitution (Example 1]), which corresponds to A166 of C. glutamicum L-glutamate dehydrogenase of SEQ ID NO: 1.
However, as stated above, with the exception of the recited mutation, the amino acid sequences of the genus of claimed L-glutamate dehydrogenase mutants is unlimited and the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of the claimed L-glutamate dehydrogenase mutant – a L-glutamate dehydrogenase mutant, wherein the L-glutamate dehydrogenase mutant comprises the amino acid sequence of SEQ ID NO: 1, except the amino acid residue A at the position corresponding to residue 166 of SEQ ID NO: 1 is mutated to G, C, E, H or T, and optionally wherein the amino acid residue T at the position corresponding to residue 196 of SEQ ID NO: 1 is mutated to V, S, or C, and wherein the L-glutamate dehydrogenase mutant has L-glutamate dehydrogenase activity. Other than the amino acid residue A at the position corresponding to residue 166 of SEQ ID NO: 1 being mutated to G, C, E, H or T, and optionally the amino acid residue T at the position corresponding to residue 196 of SEQ ID NO: 1 being mutated to V, S, or C, the specification fails to provide direction or guidance for an essentially unlimited number of modifications that can be made to SEQ ID NO: 1 with an expectation of maintaining L-glutamate dehydrogenase activity and more particularly activity to convert 2-oxo-4-(hydroxymethyloxyphosphinyl) butyric acid to L-glufosinate. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of isolating or generating variants of a polypeptide were known in the art before the effective filing date, it was not routine in the art to screen for a seemingly infinite number of mutants as encompassed by the claims. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2017/0240868 A1; cited on Form PTO-892 mailed on February 4, 2022).
Claim 1 is drawn to (in relevant part) a L-glutamate dehydrogenase mutant, wherein the L-glutamate dehydrogenase mutant comprises a sequence obtained by mutating amino acid residue A at position 166 of SEQ ID NO: 1 to an amino acid that is basic, hydrophilic or small sterically hindered; wherein, the sequence of the L-glutamate dehydrogenase mutant is neither the sequence of SEQ ID NO. 8, nor the sequence of SEQ ID NO. 22. The function of the claimed L-glutamate dehydrogenase mutant is unlimited and encompasses mutants that maintain L-glutamate dehydrogenase activity, mutants that acquire a novel activity, and mutants that are non-functional. Other than mutating A to an amino acid that is basic, hydrophilic or small sterically hindered at position 166 of SEQ ID NO: 1, the remaining sequence of the L-glutamate dehydrogenase mutant is unlimited and encompasses any number of additional mutations (e.g., substitutions, insertions, and deletions) outside of the mutation at position 166 of SEQ ID NO: 1.  
Claim 2 is drawn to the L-glutamate dehydrogenase mutant of claim 1, wherein the L-glutamate dehydrogenase mutant has an activity of catalysing 2-oxo-4-(hydroxymethyloxyphosphinyl) butyric acid or salts thereof.
Claim 4 is drawn to (in relevant part) the L-glutamate dehydrogenase mutant of claim 1, wherein the L-glutamate dehydrogenase mutant consist of an amino acid sequence of SEQ ID NO. 12, SEQ ID NO. 14, SEQ ID NO. 16, SEQ ID NO. 18, SEQ ID NO. 20, SEQ ID NO. 24, SEQ ID NO. 26, SEQ ID NO. 28, SEQ ID NO. 30, SEQ ID NO. 32, SEQ ID NO. 34, SEQ ID NO. 36 or SEQ ID NO. 38. The recitation of “an amino acid sequence of…” is interpreted as any two or more contiguous amino acids of SEQ ID NO. 12, SEQ ID NO. 14, SEQ ID NO. 16, SEQ ID NO. 18, SEQ ID NO. 20, SEQ ID NO. 24, SEQ ID NO. 26, SEQ ID NO. 28, SEQ ID NO. 30, SEQ ID NO. 32, SEQ ID NO. 34, SEQ ID NO. 36 or SEQ ID NO. 38.
Regarding claim 1, the reference of Chen discloses an E. coli L-glutamate dehydrogenase mutant with an A166S substitution (paragraph [0135]). 
Regarding claim 2, Chen does not disclose the L-glutamate dehydrogenase mutant has an activity of catalysing 2-oxo-4-(hydroxymethyloxyphosphinyl) butyric acid or salts thereof. However, in accordance with MPEP 2112.01.I, since the structure of the L-glutamate dehydrogenase mutant of Chen is encompassed by claim 1, it is presumed that Chen’s L-glutamate dehydrogenase mutant has an activity of catalysing 2-oxo-4-(hydroxymethyloxyphosphinyl) butyric acid.
Regarding claim 4, the E. coli L-glutamate dehydrogenase mutant of Chen comprises at least 2 contiguous amino acids of SEQ ID NO: 22 (see Appendix A).  
Therefore, Chen anticipates claims 1, 2, and 4 as written.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0102546 A1, with priority to March 9, 2018; cited on IDS filed on December 2, 2020; hereafter “Yang”).
The reference of Yang discloses an amino acid sequence alignment of L-glutamate dehydrogenase sequences from various sources, including Corynebacterium glutamicum (Figure 7) and identifies A166 and V376 in the substrate binding pocket of C. glutamicum L-glutamate dehydrogenase for substitution to improve activity toward an alternate substrate (Figure 7, Table 3, and paragraphs [0008] and[0084]). Yang discloses C. glutamicum L-glutamate dehydrogenase mutants comprising the amino acid sequence of SEQ ID NO: 1 of this application, except the amino acid residue A at the position corresponding to residue 166 of SEQ ID NO: 1 is mutated to G (SEQ ID NO: 3 of Yang, which is identical to SEQ ID NO: 22 of this application) or the amino acid residue V at the position corresponding to residue 376 of SEQ ID NO: 1 is mutated to A (SEQ ID NO: 4 of Yang, which is identical to SEQ ID NO: 8 of this application). Yang discloses the concept of a combinatorial mutant that combines the two corresponding mutations in a Pseudomonas putida L-glutamate dehydrogenase (paragraph [0080]).
Yang does not explicitly disclose a C. glutamicum L-glutamate dehydrogenase mutant with a combination of A166G and V376A substitutions and does not disclose that such a mutant has an activity of catalysing 2-oxo-4-(hydroxymethyloxyphosphinyl) butyric acid or salts thereof as recited in claim 2. However, given Yang’s disclosure of a combinatorial mutant that combines the two corresponding mutations in a P. putida L-glutamate dehydrogenase, it would have been obvious to one of ordinary skill in the art to make a C. glutamicum L-glutamate dehydrogenase mutant with a combination of A166G and V376A substitutions. A C. glutamicum L-glutamate dehydrogenase mutant with a combination of A166G and V376A substitutions corresponds to SEQ ID NO: 12 of this application, which is encoded by SEQ ID NO: 13 of this application. Since the structure of a C. glutamicum L-glutamate dehydrogenase mutant with a combination of A166G and V376A substitutions is encompassed by claim 1, it is presumed that a C. glutamicum L-glutamate dehydrogenase mutant with a combination of A166G and V376A substitutions has an activity of catalysing 2-oxo-4-(hydroxymethyloxyphosphinyl) butyric acid. One would have been motivated to and would have had a reasonable expectation of success to do this because of the express disclosure of Yang to combine the mutations. Therefore, the L-glutamate dehydrogenase mutant of claims 1-4 and 17 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (supra) in view of Chen (supra) and Yin et al. (Appl. Microbiol. Biotechnol. 102:4425-4433, 2018; cited on Form PTO-892; hereafter “Yin”). 
The relevant disclosures of Yang as applied to claims 1-4 and 17 are set forth above. 
Yang does not teach or suggest C. glutamicum L-glutamate dehydrogenase with substitution of T at position 196 with V, S, or C as recited in claim 15. 
Similar to Yang, the reference of Chen identifies A166 in the binding pocket of E. coli L-glutamate dehydrogenase for substitution (paragraph [0135]). Chen also identifies T195 in the binding pocket of E. coli L-glutamate dehydrogenase for substitution and specifically discloses a T195S substitution (paragraph [0135]). According to Chen, these are residues that are critical in ligand discrimination (paragraph [0135]). Figure 2b of Chen shows that T195 of E. coli L-glutamate dehydrogenase is strictly conserved in an amino acid sequence alignment.
The reference of Yin teaches that residues playing a critical role in substrate recognition and catalytic preference in L-glutamate dehydrogenase are strictly conserved (p. 4429, column 1) and shows that T196 of C. glutamicum L-glutamate dehydrogenase is strictly conserved in an amino acid sequence alignment (Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Yang and Chen to further substitute C. glutamicum L-glutamate dehydrogenase with a T196S substitution. One would have been motivated to and would have had a reasonable expectation of success to do this because Yang seeks to alter substrate preference of C. glutamicum L-glutamate dehydrogenase ligand binding by amino acid substitution, Chen teaches T195S substitution of E. coli L-glutamate dehydrogenase to alter substrate preference, and T195 of E. coli L-glutamate dehydrogenase corresponds to T196 of C. glutamicum L-glutamate dehydrogenase and is strictly conserved among L-glutamate dehydrogenases. Therefore, the L-glutamate dehydrogenase mutant of claims 15 and 16 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claims 1-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (supra) in view of Schultz et al. (Proteins Structure and Function, pp. 521-528, Plenum Press, New York, 1987; cited on Form PTO-892; hereafter “Schultz”).
The reference of Yang discloses an amino acid sequence alignment of L-glutamate dehydrogenase sequences from various sources, including Corynebacterium glutamicum (Figure 7) and identifies A166 in the substrate binding pocket of C. glutamicum L-glutamate dehydrogenase for substitution to improve activity toward an alternate substrate (Figure 7, Table 3, and paragraphs [0008] and[0084]). Yang discloses a C. glutamicum L-glutamate dehydrogenase mutant comprising the amino acid sequence of SEQ ID NO: 1 of this application, except the amino acid residue A at the position corresponding to residue 166 of SEQ ID NO: 1 is mutated to G (SEQ ID NO: 3 of Yang, which is identical to SEQ ID NO: 22 of this application). 
Yang does not disclose a C. glutamicum L-glutamate dehydrogenase mutant with a substitution of A166 with C, E, H, or T (C. glutamicum L-glutamate dehydrogenase mutant with a substitution of A166 with T corresponds to SEQ ID NO: 32 of this application and is encoded by SEQ ID NO: 33 of this application). 
The reference of Schultz teaches that in order to thoroughly study the role of a residue in a polypeptide, substitution with all 19 possible amino acids (site saturation) is necessary (p. 521, first full paragraph). 
It would have been obvious to one of ordinary skill in the art to combine Yang and Schultz to substitute A166 of C. glutamicum L-glutamate dehydrogenase with all 18 other amino acids besides G, including C, E, H, or T. Since the structure of a C. glutamicum L-glutamate dehydrogenase mutant with a substitution of A166 with all 18 other amino acids besides G, including C, E, H, or T is encompassed by claim 1, it is presumed that a C. glutamicum L-glutamate dehydrogenase mutant with a substitution of A166 with all 18 other amino acids besides G has an activity of catalysing 2-oxo-4-(hydroxymethyloxyphosphinyl) butyric acid. One would have been motivated to and would have had a reasonable expectation of success to substitute A166 of C. glutamicum L-glutamate dehydrogenase with all 18 other amino acids besides G, including C, E, H, or T because Yang identifies A166 of C. glutamicum L-glutamate dehydrogenase as a conserved residue that is important for substrate binding and discloses substitute with only a single amino acid (G), while Schultz teaches that thoroughly studying the role of a residue in a polypeptide requires replacement with all other amino acids, not just replacement with a single amino acid. Therefore, the L-glutamate dehydrogenase mutant of claims 1-4 and 17 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: Claim 1 is drawn to (in relevant part) a L-glutamate dehydrogenase mutant, wherein the L-glutamate dehydrogenase mutant comprises a sequence obtained by mutating amino acid residue A at position 166 of SEQ ID NO: 1 to an amino acid that is basic, hydrophilic or small sterically hindered; wherein, the sequence of the L-glutamate dehydrogenase mutant is neither the sequence of SEQ ID NO. 8, nor the sequence of SEQ ID NO. 22. The function of the claimed L-glutamate dehydrogenase mutant is unlimited and encompasses mutants that maintain L-glutamate dehydrogenase activity, mutants that acquire a novel activity, and mutants that are non-functional. Other than mutating A to an amino acid that is basic, hydrophilic or small sterically hindered at position 166 of SEQ ID NO: 1, the remaining sequence of the L-glutamate dehydrogenase mutant is unlimited and encompasses any number of additional mutations (e.g., substitutions, insertions, and deletions) outside of the mutation at position 166 of SEQ ID NO: 1.  
Claim 2 is drawn to the L-glutamate dehydrogenase mutant of claim 1, wherein the L-glutamate dehydrogenase mutant has an activity of catalysing 2-oxo-4-(hydroxymethyloxyphosphinyl) butyric acid or salts thereof.
Claim 3 is drawn to (in relevant part) the L-glutamate dehydrogenase mutant of claim 1, wherein the amino acid residue A at position 166 is mutated to G, C, E, H or T. Other than mutating A to G, C, E, H or T at position 166 of SEQ ID NO: 1, the remaining sequence of the L-glutamate dehydrogenase mutant is unlimited and encompasses any number of additional mutations (e.g., substitutions, insertions, and deletions) outside of the mutation at position 166 of SEQ ID NO: 1.  
Claim 4 is drawn to (in relevant part) the L-glutamate dehydrogenase mutant of claim 1, wherein the L-glutamate dehydrogenase mutant consist of an amino acid sequence of SEQ ID NO. 12, SEQ ID NO. 14, SEQ ID NO. 16, SEQ ID NO. 18, SEQ ID NO. 20, SEQ ID NO. 24, SEQ ID NO. 26, SEQ ID NO. 28, SEQ ID NO. 30, SEQ ID NO. 32, SEQ ID NO. 34, SEQ ID NO. 36 or SEQ ID NO. 38. The recitation of “an amino acid sequence of…” is interpreted as any two or more contiguous amino acids of SEQ ID NO. 12, SEQ ID NO. 14, SEQ ID NO. 16, SEQ ID NO. 18, SEQ ID NO. 20, SEQ ID NO. 24, SEQ ID NO. 26, SEQ ID NO. 28, SEQ ID NO. 30, SEQ ID NO. 32, SEQ ID NO. 34, SEQ ID NO. 36 or SEQ ID NO. 38.
The reference of UniProt Database Accession Number Q9C8I0 (January 2022, 2 pages; cited on Form PTO-892) discloses the amino acid sequence of Arabidopsis thaliana glutamate dehydrogenase, which has a serine at the position corresponding to residue 166 of SEQ ID NO: 1 and comprises at least two contiguous amino acids of the sequences recited in claim 4 (see Appendix B sequence alignment). 
The reference of UniProt Database Accession Number Q9RXZ6 (December 2020, 2 pages; cited on Form PTO-892) discloses the amino acid sequence of Deinococcus radiodurans branched-chain amino acid dehydrogenase, which has a threonine at the position corresponding to residue 166 of SEQ ID NO: 1 and comprises at least two contiguous amino acids of the sequences recited in claim 4 (see Appendix C sequence alignment). 
Given a broadest reasonable interpretation, the L-glutamate dehydrogenase mutant of claims 1-4 is considered to be a product of nature because it is not markedly different from a corresponding naturally occurring counterpart, e.g., the L-glutamate dehydrogenase disclosed by UniProt Database Accession Number Q9C8I0 and the branched-chain amino acid dehydrogenase disclosed by UniProt Database Accession Number Q9RXZ6. 
Regarding claim 2, the prior art does not disclose the L-glutamate dehydrogenase disclosed by UniProt Database Accession Number Q9C8I0 has an activity of catalysing 2-oxo-4-(hydroxymethyloxyphosphinyl) butyric acid or salts thereof. However, in accordance with MPEP 2112.01.I, since the structure of the L-glutamate dehydrogenase of UniProt Database Accession Number Q9C8I0 is encompassed by claim 1, it is presumed that the L-glutamate dehydrogenase of UniProt Database Accession Number Q9C8I0 has an activity of catalysing 2-oxo-4-(hydroxymethyloxyphosphinyl) butyric acid.
Patent Eligibility Analysis Step 1: Claims 1-4 are drawn to a composition of matter, which is a statutory category of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claims recite a naturally occurring product, which is a law of nature or a natural phenomenon (a natural product). The natural product does not have markedly different characteristics from what occurs in nature, and is considered to be a “product of nature” exception. Accordingly, claims 1-4 are directed to a judicial exception. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exception. 
Patent Eligibility Analysis Step 2B: The claims recite only the product of nature without more and do not include any additional elements that could add significantly more to the judicial exception.
For these reasons claims 1-4 are rejected under section 101 as being directed to non-statutory subject matter. 

Conclusion
Status of the claims:
Claims 1-20 are pending.
Claims 5-14 and 18-20 are withdrawn from consideration.
Claims 1-4 and 15-17 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656      


APPENDIX A

Score	Expect	Method	Identities	Positives	Gaps
503 bits(1294)	0.0	Compositional matrix adjust.	258/444(58%)	317/444(71%)	6/444(1%)
Query  7    VSNYYDMLLKRNAGEPEFHQAVAEVLESLKIVLEKDPHYADYGLIQRLCEPERQLIFRVP  66
            + ++ + + KR+  + EF QAV EV+ +L   LE++P Y    L++RL EPER + FRV 
Sbjct  7    LESFLNHVQKRDPNQTEFAQAVREVMTTLWPFLEQNPKYRQMSLLERLVEPERVIQFRVV  66

Query  67   WVDDQGQVHVNRGFRVQFNSALGPYKGGLRFHPSVNLGIVKFLGFEQIFKNSLTGLPIGG  126
            WVDD+ Q+ VNR +RVQF+SA+GPYKGG+RFHPSVNL I+KFLGFEQ FKN+LT LP+GG
Sbjct  67   WVDDRNQIQVNRAWRVQFSSAIGPYKGGMRFHPSVNLSILKFLGFEQTFKNALTTLPMGG  126

Query  127  GKGGSDFDPKGKSDLEIMRFCQSFMTELHRHIGEYRDVPGGDIGVGGREIGYLFGHYRRM  186
            GKGGSDFDPKGKS+ E+MRFCQ+ MTEL+RH+G   DVP GDIGVGGRE+G++ G  +++
Sbjct  127  GKGGSDFDPKGKSEGEVMRFCQALMTELYRHLGADTDVPAGDIGVGGREVGFMAGMMKKL  186

Query  187  ANQHESGVLTGKGLTWGGSLVRTEATGYGCVYFVSEMIKAKGESISGQKIIVSGSGNVAT  246
            +N + + V TGKGL++GGSL+R EATGYG VYF   M+K  G    G ++ VSGSGNVA 
Sbjct  187  SN-NTACVFTGKGLSFGGSLIRPEATGYGLVYFTEAMLKRHGMGFEGMRVSVSGSGNVAQ  245

Query  247  YAIEKAQELGATVIGFSDSSGWVHTPNGV---DVAKLREIKEVRRARVSVYADEVEGATY  303
            YAIEKA E GA VI  SDSSG V   +G     +A+L EIK  R  RV+ YA E  G  Y
Sbjct  246  YAIEKAMEFGARVITASDSSGTVVDESGFTKEKLARLIEIKASRDGRVADYAKEF-GLVY  304

Query  304  HTDGSIWDLKCDIALPCATQNELNGENAKTLADNGCRFVAEGANMPSTPEAVEVFRERDI  363
                  W L  DIALPCATQNEL+ + A  L  NG + VAEGANMP+T EA E+F++  +
Sbjct  305  LEGQQPWSLPVDIALPCATQNELDVDAAHQLIANGVKAVAEGANMPTTIEATELFQQAGV  364

Query  364  RFGPGKAANAGGVATSALEMQQNASRDSWSFEYTDERLQVIMKNIFKTCAETAAEYGHEN  423
             F PGKAANAGGVATS LEM QNA+R  W  E  D RL  IM +I   C E   E G + 
Sbjct  365  LFAPGKAANAGGVATSGLEMAQNAARLGWKAEKVDARLHHIMLDIHHACVEHGGE-GEQT  423

Query  424  DYVVGANIAGFKKVADAMLAQGVI  447
            +YV GANIAGF KVADAMLAQGVI
Sbjct  424  NYVQGANIAGFVKVADAMLAQGVI  447



APPENDIX B

B96556
hypothetical protein F19C24.7 [imported] - Arabidopsis thaliana
C;Species: Arabidopsis thaliana (mouse-ear cress)
C;Date: 02-Mar-2001 #sequence_revision 02-Mar-2001 #text_change 05-Oct-2004
C;Accession: B96556
R;Theologis, A.; Ecker, J.R.; Palm, C.J.; Federspiel, N.A.; Kaul, S.; White, O.; Alonso, J.; Altaf, H.; Araujo, R.; Bowman, C.L.; Brooks, S.Y.; Buehler, E.; Chan, A.; Chao, Q.; Chen, H.; Cheuk, R.F.; Chin, C.W.; Chung, M.K.; Conn, L.; Conway, A.B.; Conway, A.R.; Creasy, T.H.; Dewar, K.; Dunn, P.; Etgu, P.; Feldblyum, T.V.; Feng, J.; Fong, B.; Fujii, C.Y.; Gill, J.E.; Goldsmith, A.D.; Haas, B.; Hansen, N.F.; Hughes, B.; Huizar, L.
Nature 408, 816-820, 2000
A;Authors: Hunter, J.L.; Jenkins, J.; Johnson-Hopson, C.; Khan, S.; Khaykin, E.; Kim, C.J.; Koo, H.L.; Kremenetskaia, I.; Kurtz, D.B.; Kwan, A.; Lam, B.; Langin-Hooper, S.; Lee, A.; Lee, J.M.; Lenz, C.A.; Li, J.H.; Li, Y.; Lin, X.; Liu, S.X.; Liu, Z.A.; Luros, J.S.; Maiti, R.; Marziali, A.; Militscher, J.; Miranda, M.; Nguyen, M.; Nierman, W.C.; Osborne, B.I.; Pai, G.; Peterson, J.; Pham, P.K.; Rizzo, M.; Rooney, T.; Rowley, D.; Sakano, H.
A;Authors: Salzberg, S.L.; Schwartz, J.R.; Shinn, P.; Southwick, A.M.; Sun, H.; Tallon, L.J.; Tambunga, G.; Toriumi, M.J.; Town, C.D.; Utterback, T.; van Aken, S.; Vaysberg, M.; Vysotskaia, V.S.; Walker, M.; Wu, D.; Yu, G.; Fraser, C.M.; Venter, J.C.; Davis, R.W.
A;Title: Sequence and analysis of chromosome 1 of the plant Arabidopsis.
A;Reference number: A86141; MUID:21016719; PMID:11130712
A;Accession: B96556
A;Status: preliminary
A;Molecule type: DNA
A;Residues: 1-624 <STO>
A;Cross-references: UNIPROT:Q9C8I0; UNIPARC:UPI0000048378; GB:AE005173; NID:g11094751; PIDN:AAG29684.1; GSPDB:GN00141
C;Genetics:
A;Gene: F19C24.7
A;Map position: 1
C;Superfamily: glutamate dehydrogenase

  Query Match             44.2%;  Score 1037.5;  DB 2;  Length 624;
  Best Local Similarity   45.3%;  
  Matches  199;  Conservative   91;  Mismatches  140;  Indels    9;  Gaps    4;

Qy         15 LKRNAGEPEFHQAVAEVLESLKIVLEKDPHYADYGLIQRLCEPERQLIFRVPWVDDQGQV 74
              |||:  | || |:| | : :|: |: |: || :  :::|| |||| ::|||||:||:|: 
Db        189 LKRDPNEIEFVQSVQESVHALERVIAKNSHYVN--IMERLLEPERMIVFRVPWIDDRGET 246

Qy         75 HVNRGFRVQFNSALGPYKGGLRFHPSVNLGIVKFLGFEQIFKNSLTGLPIGGGKGGSDFD 134
              ||||||||||| |||| :||:|||||:|| | |||||:|  ||:|:   :||  ||||||
Db        247 HVNRGFRVQFNQALGPCRGGIRFHPSMNLSIAKFLGFQQTLKNALSPYKLGGASGGSDFD 306

Qy        135 PKGKSDLEIMRFCQSFMTELHRHIGEYRDVPAGDIGVGGREIGYLFGHYRRMANQHESGV 194
              |||||| |||||||||| |::|::|  :|:|: ::||| ||:||||| |||:| | : | 
Db        307 PKGKSDNEIMRFCQSFMNEMYRYMGPDKDLPSEEVGVGTREMGYLFGQYRRLAGQFQ-GS 365

Qy        195 LTGKGLTWGGSLVRTEATGYGCVYFVSEMIKAKGESISGQKIIVSGSGNVATYAIEKAQE 254
               ||  : |  | :||||:||| |||   ::    : | | : :||| | :| : :||   
Db        366 FTGPRIYWAASSLRTEASGYGVVYFARLILADMNKEIKGLRCVVSGCGKIAMHVVEKLIA 425

Qy        255 LGATVIGFSDSSGWVHTPNGVDVAKLREIKEVRRARVSV--YADEVEGATYHTDGSIWDL 312
               ||  :  ||| |::   :| |  ||  :::::  : |:  |:     | |  :   |: 
Db        426 CGAHPVTVSDSKGYLVDDDGFDYMKLAFLRDIKSQQRSLRDYSKTYARAKYFDELKPWNE 485

Qy        313 KCDIALPCATQNELNGENAKTLADNGCRFVAEGANMPSTPEAVEVFRERDIRFGPGKAAN 372
              :||:| |||:|||::  :|  | : ||| : ||:||| | |||:|||: ::   |  || 
Db        486 RCDVAFPCASQNEVDQADAINLVNAGCRLLVEGSNMPCTAEAVDVFRKANVLIAPAIA AG 545

Qy        373 AGGVATSALEMQQNASRDSWSFEYTDERLQVIMKNIFKTCAETAAEYGHEND----YVVG 428
              |||||   :|: : ::   || |  : |||  :|  ::   : | ::|:: :     : |
Db        546 AGGVAAGEIEVLRESNSMQWSAEDFESRLQEALKQTYEKALKAANDFGYQKESPEALLHG 605

Qy        429 ANIAGFKKVADAMLAQGVI 447
              | || |  :| ||  || :
Db        606 ATIAAFLNIAQAMTDQGCV 624

APPENDIX C

D75553
branched-chain amino acid dehydrogenase - Deinococcus radiodurans (strain R1)
C;Species: Deinococcus radiodurans
C;Date: 03-Dec-1999 #sequence_revision 03-Dec-1999 #text_change 05-Oct-2004
C;Accession: D75553
R;White, O.; Eisen, J.A.; Heidelberg, J.F.; Hickey, E.K.; Peterson, J.D.; Dodson, R.J.; Haft, D.H.; Gwinn, M.L.; Nelson, W.C.; Richardson, D.L.; Moffat, K.S.; Qin, H.; Jiang, L.; Pamphile, W.; Crosby, M.; Shen, M.; Vamathevan, J.J.; Lam, P.; McDonald, L.; Utterback, T.; Zalewski, C.; Makarova, K.S.; Aravind, L.; Daly, M.J.; Minton, K.W.; Fleischmann, R.D.; Ketchum, K.A.; Nelson, K.E.; Salzberg, S.; Smith, H.O.; Venter, J.C.; Fraser, C.M.
Science 286, 1571-1577, 1999
A;Title: Genome sequence of the radioresistant bacterium Deinococcus radiodurans R1.
A;Reference number: A75250; MUID:20036896; PMID:10567266
A;Accession: D75553
A;Status: preliminary
A;Molecule type: DNA
A;Residues: 1-353 <WHI>
A;Cross-references: UNIPROT:Q9RXZ6; UNIPARC:UPI00000D3C56; GB:AE001878; GB:AE000513; NID:g6457820; PIDN:AAF09746.1; PID:g6457825; TIGR:DR0158; GSPDB:GN00077
A;Experimental source: strain R1
C;Genetics:
A;Gene: DR0158
A;Map position: 1
C;Superfamily: phenylalanine/leucine/valine dehydrogenase

  Query Match              7.4%;  Score 173;  DB 2;  Length 353;
  Best Local Similarity   22.5%;  
  Matches   95;  Conservative   50;  Mismatches  150;  Indels  128;  Gaps   19;

Qy         33 ESLKIVLEKDPHYADYGLIQRLCEPERQLIFRVPWVDDQGQVHVNRGFRVQFNSALGPYK 92
              ||||::     |:|  ||                           ||     :  |||  
Db         23 ESLKLL-----HHAPSGL---------------------------RGVLAVHSRVLGPAI 50

Qy         93 GGLRF-HPSVNLGIVKFLGFEQ--IFKNSLTGLPIGGG-------KGGSDFDPKGKSDLE 142
               |:|       | :   |   :    | :| ||  |||       : | : ||  :    
Db         51 AGVRLREEDEELAVRGALALSESLTLKAALAGLNYGGGACVLLMPEAGVE-DPHAR---- 105

Qy        143 IMRFCQSFMTELHRHIGEY--RDVPAGDIGVGGREIGYLFGHYRRMANQHESGVLTGKGL 200
                   ::    | | :     | |   ||||   :| :               |      
Db        106 -----EALFRALGRQVQHMNTRVVLTEDIGVTPADIAF---------------VAQETPA 145

Qy        201 TWGGSLVRTEATGYGCVYFVSEMIKAK------GESISGQKIIVSGSGNVATYAIEKAQE 254
              | | :   :  ||||    |   :||        ||: | :: : | | |          
Db        146 TLGMNTDTSSVTGYG----VYRGMKAAAKHALGAESLRGVRVAILGVGAV---------- 191

Qy        255 LGATVIGFSDSSGWVHTPNGVDVAKLREIKEVRRARVSVYADEVEGATYHTDGSIWDLKC 314
               | |:       |          |||  : : |  |    |:|:   |    | |:|: |
Db        192 -GRTLAQHLSREG----------AKL-TVADFRPDRAQALAEELGHVTVVPVGEIFDVPC 239

Qy        315 DIALPCATQNELNGENAKTLADNGCRFVAEGANMPSTPEAVEVFRERDIRFGPGKAANAG 374
              |:  ||   : :   :   |    || :| | : | |    |  :|  | : |  | |: 
Db        240 DVFAPCGFGHSVQSADVPRLQ---CRLIAGGEHHPLTRRGEEAVKEAGIMYVPDFAINSA 296

Qy        375 GV--ATSALEMQQNASRDSWSFEYTDERLQVIMKNIFKTCA---ETAAEYGHENDYVVGA 429
              |:  | : : | |   |                  :::| :     | :|| :  :||  
Db        297 GLIAAATGVNMDQAGER------------------VYQTVSRIMSVATQYG-KPPHVVAR 337

Qy        430 NIA 432
               :|
Db        338 KMA 340